DETAILED ACTION
Claims 21-40 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 12-16, filed 8/16/2021, with respect to Claims 21-40 have been fully considered and are persuasive.  The U.S.C. § 103 of Plummer in view Chatterjee has been withdrawn. 
Allowable Subject Matter
Claims 21-40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent Claims 21, 29 and 35 disclose the distinct features of receiving, with an IoT device via a network, a first network message that requests a first change to a first operating parameter of the IoT device; initiating the first change to the first operating parameter as requested by the first network message; and prior to completing the first change to the first operating parameter, transmitting from the IoT device to the network, a second network message that specifies the IoT device has accepted the first change requested by the first network message.  The closest prior art, Plummer and Chatterjee disclose the sending requests to change IoT device operating parameters and transmitting messages updating the status of the requested change, but do not explicitly disclose receiving, with an IoT device via a network, a first network message that requests a first change to a first operating parameter of the IoT device; initiating the first change to the first operating parameter as requested by the first network message; and prior to completing the first change to the first operating parameter, transmitting from the IoT device to the network, a second network message that specifies the IoT device has accepted the first change requested by the first network message. Therefore, claims 21-40 are hereby allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209. The examiner can normally be reached Monday - Friday 8-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        December 2, 2021